Citation Nr: 0618075	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  96-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

3.  Entitlement to an effective date earlier than October 27, 
2003 for the assignment of an increased rating for PTSD.

4.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to the service-connected 
PTSD.

5.  Entitlement to service connection for a musculoskeletal 
disorder, to include as secondary to the service-connected 
PTSD.

6.  Entitlement to service connection for bladder cancer, to 
include as secondary to the service-connected PTSD.

7.  Entitlement to service connection for impotence, to 
include as secondary to the service-connected PTSD.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
urethritis.

9.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


Procedural history

The gastrointestinal issue

By a June 1995 rating decision, the RO, in pertinent, found 
that new and material evidence has not been submitted which 
was sufficient to reopen the veteran's previously denied 
claim of entitlement to a gastrointestinal disability.  The 
veteran appealed this determination to the Board.

In June 1998, the veteran provided testimony at a hearing 
conducted before personnel at the RO regarding his claim of 
service connection for a gastrointestinal disability.  A 
transcript of that hearing has been associated with the VA 
claims folder.  

In November 1999, the Board determined that new and material 
evidence had been presented to reopen the claim.  The Board 
remanded the service connection claim for additional 
evidentiary development.  Thereafter, in a December 2002 
decision, the Board denied service connection for a 
gastrointestinal disorder, to include residuals of duodenal 
ulcer, gastroesophageal reflux, diverticulosis and 
diverticulitis.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 2006 Order, the Court vacated the 
December 2002 decision and remanded the case for further 
development.  Judgement was entered by the Court in March 
2006.

The other issues

During the pendency of the veteran's appeal to the Court, the 
RO promulgated a rating decision in April 2004, which in 
pertinent part assigned an increased rating of 50 percent for 
the service-connected PTSD, effective October 27, 2003, and 
denied entitlement to a TDIU.  


By a July 2005 rating decision, the RO, in pertinent part, 
denied the veteran's claims of service connection for a 
cardiovascular disorder, musculoskeletal disorder, bladder 
cancer, and impotence, to include as secondary to the 
service-connected PTSD.  That decision also found that new 
and material evidence had not been received to reopen the 
previously denied claim of service connection for urethritis 
as directly related to active service, and denied service 
connection for the disability as secondary to the service-
connected PTSD.

After a careful review of the evidence, and for reasons 
provided below, the Board has determined that a remand is 
required in order to conducted additional evidentiary 
development regarding the claim of service connection for a 
gastrointestinal disability.  A remand is also required to 
ensure procedural due process regarding the other issues.  

Therefore, the appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his attorney if further action is 
required.


REMAND

Reasons for remand

1.  Entitlement to service connection for gastrointestinal 
disability, to include as secondary to the service-connected 
PTSD.

VA medical examination 

Direct service connection

As already noted, in a December 2002 decision the Board 
denied service connection for a gastrointestinal disorder on 
a direct basis.  In written argument to the Court ("Brief of 
Appellant') it was contended, in essence, that the Board's 
decision was deficient for two reasons: (1) the Board failed 
to adjudicate a claim for secondary service connection 
reasonably raised by the veteran; and (2) the Board provided 
inadequate reasons and bases for denying the veteran's direct 
service connection claim.

However, the February 2006 Court Order vacated the Board's 
December 2002 decision entirely on the basis that it failed 
to address whether the veteran was entitled to secondary 
service connection.  No deficiency was found regarding the 
Board's disposition of the direct service connection.  In 
fact, the Order specifically stated that "the Court agrees 
with the Secretary that the Board provided an adequate 
statement of reasons or bases for why direct service 
connection was unwarranted on the facts presented."  

The Court's comments as to the direct service connection 
aspect of the veteran's claim is the law of the case.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527- 8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].  However 
additional pertinent evidence has been added to the record 
since the December 2002 decision, in particular an opinion of 
W.H., D.O. which suggests that there may be a nexus between 
the veteran's claimed gastrointestinal disease and his 
military service.

Of record at the time of the Board prior decision were the 
findings and conclusions of a February 2002 VA medical 
examiner, who found that the current gastrointestinal 
disability was not related to the veteran's active service.  
Thus, there is competent medical evidence of record which 
both supports and refutes a finding of direct service 
connection for the veteran's current gastrointestinal 
disability.  The Board concludes that another medical opinion 
must be obtained in order to resolve the matter.  Thus, a 
remand is required.

Secondary service connection

The veteran has also contended that service connection is 
warranted for his gastrointestinal disability as secondary to 
his service-connected PTSD.  

Because the record establishes both the current existence of 
a gastrointestinal disability and the fact that PTSD is 
service connected, a medical nexus opinion must be obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

Supplemental Statement of the Case (SSOC)

As noted in the Introduction, the April 2004 rating decision, 
in part, granted an increased rating of 50 percent for the 
veteran's service-connected PTSD, effective October 27, 2003.  
A notice of disagreement (NOD) was submitted regarding the 
April 2004 rating decision in May 2004, a statement of the 
case (SOC) was promulgated in June 2005 which included that 
increased rating claim, and a substantive appeal was received 
in July 2005 perfecting the appeal.  See 38 C.F.R. §§ 20.200, 
20.302 (2005).  Following the June 2005 SOC, additional VA 
medical treatment record were associated with the claims 
folder.  These additional records included, among other 
things, the report of psychological testing/behavioral 
observations conducted in August 2005.  Consequently, this 
evidence is relevant to the increased rating claim.

Under 38 C.F.R. § 19.31(b)(1) (2005), the AOJ is required to 
furnish the claimant and his or her representative, if any, a 
SSOC if the AOJ received additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred thereto.  Because the Board cannot rectify this 
deficiency on its own [See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)] this matter must be remanded for further development.

The Board also wishes to note that no waiver by the veteran 
of local consideration of this additional evidence appears to 
be of record.  See 38 C.F.R. § 20.1304 (2005).  This also 
supports a remand in this case.

3.  Entitlement to an effective date earlier than October 27, 
2003 for the assignment of an increased rating for PTSD.

4.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to the service-connected 
PTSD.

5.  Entitlement to service connection for a musculoskeletal 
disorder, to include as secondary to the service-connected 
PTSD.

6.  Entitlement to service connection for bladder cancer, to 
include as secondary to the service-connected PTSD.

7.  Entitlement to service connection for impotence, to 
include as secondary to the service-connected PTSD.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
urethritis.

Statement of the Case (SOC)

The veteran's NOD to the April 2004 rating decision 
specifically stated that he disagreed with "the rating and 
effective date assigned his PTSD."  Although the June 2005 
SOC stated as part of its analysis that his "50 percent 
evaluation effective October 27, 2003, date of receipt of 
your claim, continues" the issue of entitlement to an 
earlier effective date was not identified as one of the 
appellate issues in this or any subsequent SOC.

Similarly, the record reflects that the veteran submitted an 
NOD in September 2005 to the July 2005 rating decision, which 
denied service connection for a cardiovascular disorder, 
musculoskeletal disorder, bladder cancer, and impotence, to 
include as secondary to the service-connected PTSD; found 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
urethritis as directly related to active service; and denied 
service connection for the disability as secondary to the 
service-connected PTSD.  Although a letter was sent to the 
veteran later in September 2005 regarding his selection of 
the Decision Review Officer (DRO) process for his appeal, no 
SOC appears to have been promulgated on these appellate 
issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  See also 38 C.F.R. §§ 19.29 and 19.30.

Since the timely filing of a substantive appeal after an SOC 
has been submitted is required for the Board to have 
jurisdiction to address the merits of a veteran's claim(s) 
[See 38 C.F.R. §§ 20.200, 20.302 (2005)], the Board will not 
address at this time whether any other development and/or 
notification is required with these claims, to include the 
contention from the veteran's attorney that a VA medical 
examination should be conducted to address the assertion of 
secondary service connection.

9.  Entitlement to TDIU.

Board action as to the TDIU claim is deferred, pending 
resolution of the service connection claims, as well as his 
claim of entitlement to an increased rating for his PTSD.  A 
favorable outcome as to one or more of these issues may have 
an impact on the TDIU claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].

All claims

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In that case, the Court held that 
appropriate notice must be provided to claimants, which 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Accordingly, on remand the veteran 
should be sent this requisite notice.

For the reasons stated above, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  A VCAA letter must be provided to the 
veteran, with a copy to his attorney, 
that provides notice that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 
2.  VBA must arrange for the veteran's 
medical records to be reviewed by a 
health care provider in order to address 
the nature and etiology of his current 
gastrointestinal disability, to include 
whether it was caused or aggravated by 
his service-connected PTSD.  The examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any current 
gastrointestinal disorder is related to 
the veteran's military service, to 
include July 1959 treatment for what was 
diagnosed as a duodenal ulcer.  The 
opinions of both the February 2002 VA 
examination report and the October 2003 
statement from Dr. H should be taken into 
consideration in making this opinion.  
The examiner should also express an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD caused or aggravated any 
current gastrointestinal disorder.

If physical examination, diagnostic 
testing, or referral to a psychiatrist or 
psychologist is deemed to be necessary by 
the examiner, such must be accomplished.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should 
readjudicate the issues on appeal.  In 
addressing the secondary service 
connection claims, VBA should consider 
the contention from the veteran's 
attorney that  examination is required to 
evaluate the etiology of these 
disabilities.
  
If the claims of entitlement to service 
connection for a gastrointestinal 
disability as secondary to the service-
connected PTSD, entitlement to an 
increased rating for his PTSD, and 
entitlement to a TDIU remain denied, the 
veteran should be provided with an SSOC 
and given an appropriate opportunity to 
respond.   

If the claims of entitlement to an 
earlier effective date for the assignment 
of an increased rating for the PTSD; 
entitlement to service connection for a 
cardiovascular disorder, musculoskeletal 
disorder, bladder cancer, and impotence, 
to include as secondary to the service-
connected PTSD; and whether new and 
material evidence had been received to 
reopen the previously denied claim of 
service connection for urethritis remain 
denied, the veteran should be provided 
with a SOC and he should be advised of 
the time period in which to perfect an 
appeal.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


